United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1346
                                   ___________

Derrick Hobson,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Captain Steed, Garland County        *
Detention Center; Deputy Wynn;       * [UNPUBLISHED]
Deputy Shirley; Deputy Dunn;         *
Deputy Worley; Deputy Grinness,      *
                                     *
            Appellees.               *
                                ___________

                             Submitted: December 17, 2007
                                Filed: December 21, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Former Arkansas pretrial detainee Derrick Hobson appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action arising from an
accidental fall from a top bunk during incarceration and from the medical treatment
he received thereafter. Having carefully reviewed the record and considered Hobson’s


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
arguments, we conclude that the district court properly granted summary judgment on
his claims that defendants were deliberately indifferent to his reasonable safety and
deliberately indifferent to his serious medical needs. See Johnson v. Hamilton, 452
F.3d 967, 971-72 (8th Cir. 2006) (standard of review). We decline to consider
additional claims that he asserts for the first time on appeal. See Stone v. Harry, 364
F.3d 912, 914 (8th Cir. 2004).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-